UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1588


APRIL TAYLOR,

                    Plaintiff - Appellant,

             v.

ANTIONETTE V. IRVING, Sheriff for the City of Richmond,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:18-cv-00474-JAG)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


April Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       April Taylor seeks to appeal the district court’s order dismissing with prejudice her

civil complaint for failure to comply with a court order. We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s final order was entered on the docket on September 26, 2018.

The notice of appeal was filed, at the earliest, on May 17, 2019. * Because Taylor failed to

file a timely notice of appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 DISMISSED




       *
        The notice of appeal was received by the United States Court of Appeals for the
Federal Circuit on May 17, 2019, and thereafter forwarded to the appropriate district court.
See Fed. R. App. P. 4(d) (providing notice of appeal mistakenly filed in court of appeals is
considered filed in district court on date so noted).

                                              2